Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 13, 2017

                                     No. 04-17-00784-CV

                    ESTATE OF ESTELLA Q. CAMPOS, DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2014PC3884
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER

        The clerk’s record in this appeal shows the trial court signed an appealable order on
September 22, 2017. The clerk’s record does not appear to contain any motion or order that
would extend the deadline to file a notice of appeal. See TEX. R. APP. P. 26.1(a). Thus,
Appellant’s notice of appeal was due on October 23, 2017. See id. A motion for extension of
time to file a notice of appeal was due not later than November 7, 2017. See id. R. 26.3.
        Appellant’s notice of appeal was filed on November 22, 2016. Appellant’s notice of
appeal appears to be untimely. See TEX. R. APP. P. 42.3(a); Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997) (“[O]nce the period for granting a motion for extension of time under Rule
[26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.”).
        We ORDER Appellant to SHOW CAUSE in writing within TWENTY-ONE days of the
date of this order why this appeal should not be dismissed for want of jurisdiction. If Appellant
fails to respond within the time provided, this appeal will be dismissed. See TEX. R. APP. P.
42.3(c).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court